— Appeal by defendant from a judgment of the Supreme Court, Queens County (Pitaro, J.), rendered October 29, 1986, convicting him of robbery in the second degree, unauthorized use of a vehicle, criminal possession of stolen property in the third degree, and criminal possession of a controlled substance in the seventh degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We do not agree with the defendant’s assertion that he was deprived of the effective assistance of counsel because his attorney did not prevent him from pleading guilty prior to the court’s having made a decision on his pretrial motion to suppress certain evidence. The defendant’s claim of ineffective assistance of counsel is not reviewable on direct appeal, since the record does not reveal the nature of defense counsel’s advice concerning the advisability of pleading guilty. The defendant’s claim may properly be reviewed only in the context of a postjudgment motion to vacate pursuant to CPL article 440.
We have examined the defendant’s remaining contentions *659and find them to be without merit. Mollen, P. J., Bracken, Rubin and Sullivan, JJ., concur.